Citation Nr: 0700064	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  06-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

For the reason expressed below, the matter on appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Initially, the Board notes that, on his June 2006 substantive 
appeal (VA Form 9), the veteran checked a box indicating that 
he desired a hearing before a Member of the Board in 
Washington, D.C. (Central Office hearing). 

In August 2006, the RO sent the veteran a letter notifying 
him that a Central Office hearing had been scheduled for 
October 4, 2006; however, the record indicates that the 
veteran failed to appear for this hearing.  Later that month, 
in an October 18, 2006 letter, the veteran informed the Board 
that he had no means to travel to Washington D.C. and that he 
desired a hearing before a member of the Board (Veterans Law 
Judge) at the RO (Travel Board hearing). 

On these facts, the Board finds that there remains an 
outstanding request for a Travel Board hearing.  Pursuant to 
38 C.F.R. § 20.700 (2006), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board). Since 
the RO schedules Travel Board hearings, a remand of this 
matter to the RO is warranted.


Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge, pursuant to the veteran's 
October 2006 request.  The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2006).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


